             Case 2:18-cv-01777-RSM Document 11 Filed 01/22/19 Page 1 of 4




 1

 2

 3

 4

 5

 6                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 7
                                                   :
 8    NIKOLAI WEDEKIND, derivatively on            :   Civil Action No. 2:18-cv-01777
      behalf of COSTCO WHOLESALE                   :
 9    CORPORATION,                                 :
                                                   :
10                                    Plaintiff,   :
                                                   :
11    v.                                           :
                                                   :
12    HAMILTON E. JAMES, SUSAN                     :
      DECKER, KENNETH D. DENMAN,                   :   STIPULATION STAYING ACTION
13    RICHARD A. GALANTI, W. CRAIG                 :
      JELINEK, RICHARD M. LIBENSON,                :   AND ORDER THEREON
14    JOHN W. MEISENBACH, CHARLES T.               :
      MUNGER, JEFFREY S. RAIKES, JOHN              :
15    W. STANTON, and MARY AGNES                   :
      WILDEROTTER,                                 :
16                                                 :
                                                   :
17                                                 :
                                   Defendants,     :
18                                                 :
      and                                          :
19                                                 :
      COSTCO WHOLESALE                             :
20    CORPORATION,                                 :
                                                   :
21                         Nominal Defendant.      :

22
            STIPULATION STAYING ACTION AND [PROPOSED] ORDER THEREON
23
            WHEREAS, on December 11, 2018, Plaintiff Nikolai Wedekind (“Plaintiff”) filed the
24
     above captioned shareholder derivative action (the “Action”) on behalf of Costco Wholesale
25
     Corporation (“Costco” or the “Company”);
26

      STIPULATION STAYING ACTION AND ORDER                              BADGLEY MULLINS TURNER PLLC 
                                                                                                         
      THEREON - 1
                                                                                                             

                                                                                                                 




                                                                               19929 Ballinger Way NE, Suite 200 
                                                                                                                 




                                                                                      Seattle, WA 98155          




                                                                                       TEL 206.621.6566 
                                                                                                                 




                                                                                       FAX 206.621.9686 
                 Case 2:18-cv-01777-RSM Document 11 Filed 01/22/19 Page 2 of 4




 1          WHEREAS, the Action alleges claims of breaches of fiduciary and unjust enrichment

 2   against current and former directors of Costco (collectively with Nominal Defendant Costco, the

 3   “Defendants”);

 4          WHEREAS, there exists two factually related federal securities class actions captioned

 5   Johnson v. Costco Wholesale Corporation, et. al., Case No. 2:18-cv-01611-TSZ, and Chen v.

 6   Costco Wholesale Corporation, et al., Case No. 2:18:-cv-01779 (the “Securities Class Action”)

 7   currently pending before this Court;

 8          WHEREAS, the plaintiffs in the Securities Class Action have moved to consolidate the

 9   Johnson and Chen actions and for the appointment of a lead plaintiff, noted on the Court’s

10   calendar for January 25, 2019;

11          WHEREAS, following consolidation and the appointment of a lead plaintiff, a

12   consolidated complaint will be filed or designated in the Securities Class Action, and the

13   defendants in the Securities Class Action intend to move to dismiss that complaint;

            WHEREAS, the allegations in the Action arise from the same or substantially similar
14
     facts, occurrences and transactions as those in the Securities Class Action; and
15
            WHEREAS, the Parties believe that that the efficient prosecution of the Action will be
16
     served by staying the Action pending a ruling on defendants’ motion to dismiss in the Securities
17
     Class Action.
18
            Now, therefore, the Parties hereto stipulate and the Court ORDERS as follows:
19
            1.       The Action is stayed against all Defendants until entry of an order resolving the
20
     motion to dismiss in the related Securities Class Action.
21
            2.       The Parties agree that if a plaintiff in any related derivative lawsuit refuses to agree
22
     to a stay under similar terms, Plaintiff may lift the agreed stay upon ten (10) days’ notice in
23
     writing.
24
            3.       Within thirty (30) days of the termination of the stay, the parties shall meet and
25
     confer concerning a schedule for further proceedings and, should an agreement be reached, the
26

      STIPULATION STAYING ACTION AND ORDER                                  BADGLEY MULLINS TURNER PLLC 
                                                                                                             
      THEREON - 2
                                                                                                                 

                                                                                                                     




                                                                                   19929 Ballinger Way NE, Suite 200 
                                                                                                                     




                                                                                          Seattle, WA 98155          




                                                                                           TEL 206.621.6566 
                                                                                                                     




                                                                                           FAX 206.621.9686 
              Case 2:18-cv-01777-RSM Document 11 Filed 01/22/19 Page 3 of 4




 1   parties will submit a joint proposed schedule for the Court within thirty (30) days of the

 2   termination of the stay.

 3   IT IS SO STIPULATED

 4    Dated: January 18, 2019

 5

 6                                                THE WEISER LAW FIRM, P.C.

 7                                                  s/ James M. Ficaro
                                                  ROBERT B. WEISER
 8                                                BRETT D. STECKER
                                                  JAMES M. FICARO (pro hac vice)
 9                                                22 Cassatt Avenue
                                                  Berwyn, PA 19312
10                                                Telephone: (610) 225-2677
                                                  Facsimile: (610) 408-8062
11                                                Email: rw@weiserlawfirm.com
                                                         bds@weiserlawfirm.com
12                                                       jmf@weiserlawfirm.com

13
                                                  BADGLEY MULLINS TURNER PLLC
14
                                                  s/ Duncan C. Turner
15                                                DUNCAN C. TURNER, WSBA No. 20597
                                                  BADGLEY MULLINS TURNER PLLC
16                                                19929 Ballinger Way NE, Suite 200
                                                  Seattle, WA 98155
17                                                Telephone: (206) 621-6566
                                                  Facsimile: (206) 621-9686
18                                                Email: dturner@badgleymullins.com
                                                  Counsel for Plaintiff
19

20                                                WILSON SONSINI GOODRICH & ROSATI

21                                                 s/ Gregory L. Watts
                                                  BARRY M. KAPLAN
22                                                GREGORY L. WATTS
                                                  701 Fifth Avenue, Suite 5100
23                                                Seattle, WA 98104-7036
                                                  Telephone: (206) 883-2617
24
                                                  Email: bkaplan@wsgr.com
25                                                Email: gwatts@wsgr.com
                                                  Counsel for Defendants
26

      STIPULATION STAYING ACTION AND ORDER                           BADGLEY MULLINS TURNER PLLC 
                                                                                                      
      THEREON - 3
                                                                                                          

                                                                                                              




                                                                            19929 Ballinger Way NE, Suite 200 
                                                                                                              




                                                                                   Seattle, WA 98155          




                                                                                    TEL 206.621.6566 
                                                                                                              




                                                                                    FAX 206.621.9686 
              Case 2:18-cv-01777-RSM Document 11 Filed 01/22/19 Page 4 of 4




 1
                                         ORDER
 2

 3          PURSUANT TO STIPULATION, IT IS SO ORDERED.

 4
     Date: January 22, 2019.
 5

 6

 7
                                         A
                                         RICARDO S. MARTINEZ
                                         CHIEF UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      STIPULATION STAYING ACTION AND ORDER                     BADGLEY MULLINS TURNER PLLC 
                                                                                                
      THEREON - 4
                                                                                                    

                                                                                                        




                                                                      19929 Ballinger Way NE, Suite 200 
                                                                                                        




                                                                             Seattle, WA 98155          




                                                                              TEL 206.621.6566 
                                                                                                        




                                                                              FAX 206.621.9686 
